Case 2:21-cv-05953-DMG-JEM Document 13 Filed 08/05/21 Page 1 of 2 Page ID #:109




                               UNITED STATES DISTRICT COURT                 JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 21-5953-DMG (JEMx)                                    Date     August 5, 2021

  Title Michelle Raith v. International Guiding Eyes Inc., et al.                     Page     1 of 2

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO THE LOS
               ANGELES COUNTY SUPERIOR COURT

          On July 27, 2021, the Court ordered Defendants to show cause why this case should not
  be remanded to the Los Angeles County Superior Court for lack of subject matter jurisdiction.
  [Doc. # 11 (“OSC”).] The Court noted that while Defendants assert federal question jurisdiction
  under 28 U.S.C. § 1331 in their removal, all of Plaintiff’s causes of action arise under state law.
  Id. Defendants point to the presence of a federal question in Plaintiff’s tenth cause of action—
  wrongful adverse employment actions in retaliation for reporting National Labor Relations Act
  (“NLRA”) violations—but as the Court noted, that claim on its face actually arises under
  California Labor Code section 1102.5, which prohibits retaliation against an employee for
  disclosing information to a government agency. Id.; see also Compl. ¶¶ 77-78 [Doc. # 3].

          Defendants filed their Response to the OSC on August 4, 2021. [Doc. # 12.] They argue
  that Plaintiff’s Section 1102.5 cause of action requires her to demonstrate that she had reasonable
  cause to believe that the information she disclosed involved a violation of the NLRA or the
  parties’ collective bargaining agreement, which necessarily involves interpretation of federal
  law. But as the Court noted in its OSC, the presence of a federal issue in a state law claim alone
  does not compel federal question jurisdiction. See Grable & Sons Metal Prods., Inc. v. Darue
  Eng’g & Mfg., 545 U.S. 308, 314 (2005) (“[N]either have we treated ‘federal issue’ as a
  password opening federal courts to any state action embracing a point of federal law.”). Rather,
  the federal issue must be “(1) necessarily raised, (2) actually disputed, (3) substantial, and (4)
  capable of resolution in federal court without disrupting the federal-state balance approved by
  Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S. at 314).

         Defendants still do not engage with the Grable test at all. Nor do they attempt to
  demonstrate that the cause of action is completely preempted by the Labor-Management
  Relations Act (“LMRA”). See Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation



  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-05953-DMG-JEM Document 13 Filed 08/05/21 Page 2 of 2 Page ID #:110




                                    UNITED STATES DISTRICT COURT                             JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.       CV 21-5953-DMG (JEMx)                                                 Date     August 5, 2021

  Title Michelle Raith v. International Guiding Eyes Inc., et al.                                      Page     2 of 2

  Tr. for S. California, 463 U.S. 1, 23-24 (1983).1 Accordingly, Defendants have not met their
  burden of establishing subject matter jurisdiction.2 The Court therefore REMANDS this action
  to the Los Angeles County Superior Court. All scheduled dates and deadlines are VACATED.


  IT IS SO ORDERED.




           1
              Claims for “violation of contracts between an employer and a labor organization” are completely
  preempted by the LMRA and give rise to federal question jurisdiction. Franchise Tax Bd., 463 U.S. at 23-24. But
  see Livadas v. Bradshaw, 512 U.S. 107, 123 (1994) (“[The LMRA] cannot be read broadly to pre-empt
  nonnegotiable rights conferred on individual employees as a matter of state law[;] . . . it is the legal character of a
  claim, as ‘independent’ of rights under the collective-bargaining agreement . . . that decides whether a state cause of
  action may go forward.”); Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 407 (1988) (retaliatory discharge
  claim not completely preempted by the LMRA). Although Defendants mention in passing that Plaintiff’s claim will
  involve interpretation of a governing collective bargaining agreement, they do not show how the agreement is
  implicated with any specificity (and the Complaint does not mention any such agreement), or that Plaintiff’s asserted
  rights do not arise independently from it.
           2
              The Court reaches this conclusion without the need to review any Reply from Plaintiff. The Court
  therefore issues this Order without waiting for Plaintiff to file a Reply, notwithstanding that the OSC initially invited
  Plaintiff to file a Reply by August 11, 2021. Moreover, lack of subject matter jurisdiction may not be waived.

  CV-90                                     CIVIL MINUTES—GENERAL                             Initials of Deputy Clerk KT
